1

2                               UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4

5     ROBERT LINZY BELLON,                              Case No. 3:19-cv-00118-RCJ-WGC
6        Petitioner,
                                                        ORDER
7            v.
8
      WARDEN BRIAN WILLIAMS, et al.,
9
         Respondents.
10

11

12           This action is a pro se petition for a writ of habeas corpus, under 28 U.S.C.
13   § 2241, by Robert Linzy Bellon, a Nevada prisoner. Bellon claims the Nevada
14   Department of Corrections has miscalculated his parole eligibility date in a manner that
15   violates his federal constitutional rights. Bellon filed his petition, and paid the filing fee
16   for the action, on February 28, 2019 (ECF No. 1). On March 1, 2019, the Court
17   screened the petition, ordered it served on the respondents, and set deadlines for the
18   respondents to appear and respond to the petition. See Order entered March 1, 2019
19   (ECF No. 3).
20          On March 8, 2019, Bellon filed a motion (ECF No. 4) requesting a file-stamped
21   copy of his petition. Good cause appearing, the Court will grant that motion.
22          On March 13, 2019, Bellon filed an application to proceed in forma pauperis
23   (ECF No. 6). The Court will deny that application as moot, as Bellon has paid the filing
24   fee (it appears, based on the information in the application, that Bellon does not qualify
25   for in forma pauperis status at any rate).
26                  On March 13, 2019, Bellon also filed a motion for appointment of counsel
27   (ECF No. 7). Indigent state prisoners applying for habeas corpus relief are not entitled to
28   appointed counsel unless the circumstances of a particular case indicate that appointed
                                                    1
1    counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191,

2    1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per

3    curiam). The court may, however, appoint counsel at any stage of the proceedings “if the

4    interests of justice so require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules

5    Governing § 2254 Cases; Chaney, 801 F.2d at 1196. In view of Bellon’s filings in this

6    case, the Court is of the view, at this time, that appointment of counsel is unwarranted.

7    The Court will deny this motion

8          IT IS THEREFORE ORDERED that Petitioner’s motion for a copy of his petition

9    (ECF No. 4) is GRANTED. The Clerk of the Court is directed to send the petitioner a

10   copy of his petition (ECF No. 1).

11         IT IS FURTHER ORDERED that Petitioner’s application to proceed in forma

12   pauperis (ECF No. 6) is DENIED.

13         IT IS FURTHER ORDERED that Petitioner’s motion for appointment of counsel

14   (ECF No. 7) is DENIED.

15

16                    16th day of April, 2019.
           DATED THIS ___ day of ______________________, 2019.
17

18
                                                    ROBERT C. JONES,
19                                                  UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                2
